Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 11 – 25 are allowable over prior art of record. 
Regarding claims 11 – 23, and 25, the prior art of record failed to teach, alone or in combination, a multiple subcarriers modulator for a backscatter device comprised in a backscatter communication system, the multiple subcarriers modulator comprising: an antenna switch: an impedance matrix comprising a plurality of impedances; a first modulator configured to generate a first modulated signal by modulating a first data stream with a first subcarrier having a first frequency; a second modulator configured to generate a second modulated signal by modulating a second data stream with a second subcarrier having a second frequency; a summing circuit configured to generate a control signal by combining the first and second modulated signals: and a switch controller configured to control the antenna switch such that one of the impedances in the impedance matrix is connected to an antenna based on the control signal as claimed in independent claim 11 and similarly claimed in independent claims 23 and 25. Therefore, claims 11 – 23 and 25 are novel and non- obvious over prior art of record.
Regarding claim 24, the prior art of record failed to teach, alone or in combination, a hub device comprised in a backscatter communication system, the hub device comprising: an antenna; a power amplifier for generating a carrier frequency signal with a carrier frequency for radiating by the antenna; a power splitter for splitting the carrier frequency signal; and a receiver, wherein the receiver comprises: a band-pass filter configured to filter a backscattered signal received from a backscatter device and generate a filtered signal, wherein the backscattered signal comprises a first and a second data streams modulated on a first and second subcarriers respectively; an amplifier configured to amplify the filtered signal and generate an amplified signal; a mixer configured to down-convert the amplified signal to a baseband signal by mixing the amplified signal with a signal generated from the power splitter; a low-pass filter configured to filter the baseband signal and generate a filtered baseband signal; two-comparators configured to extract bit streams from the filtered baseband signal; and a baseband processor comprising a look-up table to extract the first data stream and the second data stream from the bit streams as claimed in independent claim 24. Therefore claim 24 is novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633